                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  FRED D. HERMANN,                              Case No. 2:18-cv-00462-DCN

         Plaintiff,                             MEMORANDUM DECISION AND
                                                ORDER
         v.

  STIMSON LUMBER COMPANY,

         Defendant.


                                 I. INTRODUCTION

       Pending before the Court is Defendant Stimson Lumber Company’s (“Stimson”)

Motion to Strike Plaintiff’s Response to Defendant’s First Request for Admissions. Dkt.

27. Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, the Court finds that the decisional

process would not be significantly aided by oral argument, the Court will decide the

motions without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). Based on the

following, the Court finds good cause to DENY Stimson’s motion.

                                  II. BACKGROUND

      On October 21, 2018, Fred Hermann filed his Complaint against Stimson alleging

both federal and state age discrimination causes of action. Hermann claims that Stimson

unlawfully terminated him and replaced him with someone more than 20 years younger.

Stimson counters that it fired Hermann due to his inappropriate behavior.


MEMORANDUM DECISION AND ORDER – 1
      On February 21, 2019, Stimson served its First Request for Admissions (“RFA”) on

Hermann. Herman timely responded on March 18, 2019, but the responding document was

unsigned by either Hermann or his attorney, Robin Haynes. Four months later, on July 22,

2019, Stimson made a formal demand that Hermann submit a signed response to its first

RFA, by August 2, 2019. Haynes responded via email on August 16, 2019, with Hermann’s

amended responses, and stated that a more formal, signed response would be served shortly

thereafter. Despite this assurance, neither Hermann nor his attorney submitted a signed

response to the first RFA.

      While the issue concerning the first RFA was ongoing, on August 12, 2019, Haynes

filed a motion to withdraw as Hermann’s attorney of record. Dkt. 21. The Court granted

that motion on September 11, 2019. Dkt. 25. The following day, Stimson filed the pending

motion, asking the Court to deem its requests in the RFA admitted, pursuant to Rules 26(g)

and 36 of the Federal Rules of Civil Procedure.

      Thereafter, on September 24, 2019, the Court held all deadlines for pending and

dispositive motions in abeyance until Hermann notified the Court in writing of his intent

to either find another attorney to represent him or represent himself. Dkt. 29. On October

4, 2019, Hermann notified the Court that he would proceed pro se. Dkt. 30. The Court then

reset the schedules and deadlines for pending and dispositive motions. Hermann did not

respond to this pending motion.

                               III. LEGAL STANDARD

      Rule 26(g) states that every disclosure and discovery request, response, and

objection must be signed “by at least one attorney of record in the attorney’s own name—


MEMORANDUM DECISION AND ORDER – 2
or by the party personally, if unrepresented . . . .” Fed. R. Civ. P. 26(g). Further, that

signature certifies that the signee has reasonably inquired as to the contents of the document

and believes that it is complete, consistent with applicable rules and law, is not interposed

for an improper purpose, and is not unreasonable or unduly burdensome. Id. If the

document is not signed, “the court must strike it unless a signature is promptly supplied

after the omission is called to the attorney’s or party’s attention.” Id.

        Rule 36 extends these protections to requests for admission. This rule states that

when a party has served on another party a written request to admit the truth of a matter,

that matter “is deemed admitted unless, within 30 days after being served, the party to

whom the request is directed serves on the requesting party a written answer or objection

addressed to the matter and signed by the party or its attorney.” Fed. R. Civ. P. 36(a)(3). A

court may order a response time different than the thirty days stated in Rule 36. Id.

                                           IV. ANALYSIS

        It appears that Hermann’s failure to properly respond to Stimson’s RFA coincided

with Haynes withdrawing as Hermann’s attorney. There is a concern that, in the process of

Haynes’ withdrawal and Hermann’s subsequent undertaking of his own case, Hermann

may have overlooked his duty to respond to the RFA.1 Though a pro se plaintiff must still

abide by the Federal Rules of Civil Procedure, Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir.

1995), the Court is hesitant to deem Stimson’s requests admitted—a rather harsh result—



1
 Not only has Hermann failed to appropriately respond to the RFA, but he never responded to Stimson’s
pending motion regarding the first RFA. The Court, however, is not concerned that Hermann has failed to
prosecute his case, as he has responded to other motions and filed motions of his own subsequent to Haynes’
withdrawal.


MEMORANDUM DECISION AND ORDER – 3
based on a procedural error, see Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir. 1986)

(stating there is a “strong policy underlying the Federal Rules of Civil Procedure favoring

decisions on the merits”). As such, pursuant to Rule 36(a)(3), at this time the Court will

not deem Stimson’s RFA admitted but will order Hermann to appropriately respond to

Stimson’s RFA and sign the response document. Hermann must do so within fourteen (14)

days of this order. Failure to do so will result in Stimson’s RFA deemed admitted.

                                     V. ORDER

      IT IS HEREBY ORDERED THAT:

      1. Stimson’s Motion to Strike Plaintiff’s Response to Defendant’s First Request for

          Admissions (Dkt. 27) is DENIED.

      2. Hermann must respond to Stimson’s RFA, as outlined above, within fourteen

          (14) days of this order.

                                                DATED: January 7, 2020


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 4
